Exhibit 10.1


AMENDMENT NO. 1 TO
THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT
This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED SYNDICATED NEW AND USED
VEHICLE FLOORPLAN CREDIT AGREEMENT (this “Agreement”) dated as of April 2, 2020
and effective as of March 31, 2020 (the “Effective Date”) is made by and among
SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company (together with the Company, and collectively with
any other Person that becomes a Borrower from time to time, the “Borrowers” and
each individually a “Borrower”), the Lenders from time to time party thereto,
BANK OF AMERICA, N.A., as Administrative Agent, in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) signatory hereto.


W I T N E S S E T H:


WHEREAS, the Company, certain subsidiaries of the Company party thereto pursuant
to Section 2.19 thereof (each a “New Vehicle Borrower” and together with the
Company, the “Borrowers” and each individually a “Borrower”), Bank of America,
as Administrative Agent, New Vehicle Swing Line Lender and Used Vehicle Swing
Line Lender, Bank of America, as Revolving Administrative Agent (in the capacity
of collateral agent) and the lenders from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) have entered into
that certain Third Amended and Restated Syndicated New and Used Vehicle
Floorplan Credit Agreement dated as of November 30, 2016 (as hereby amended and
as from time to time further amended, modified, supplemented, restated, or
amended and restated, the “Credit Agreement”; capitalized terms used in this
Agreement and not otherwise defined herein shall have the respective meanings
given thereto in the Credit Agreement), pursuant to which the Lenders have made
available to the Company a new vehicle floorplan revolving credit facility
(including a swing line subfacility) and a used vehicle floorplan revolving
credit facility (including a swing line subfacility); and


WHEREAS, the Company has entered into the Company Guaranty pursuant to which it
has guaranteed the payment and performance of the obligations of each New
Vehicle Borrower under the Credit Agreement and the other Loan Documents; and


WHEREAS, each of the other Guarantors has entered into a Subsidiary Guaranty
pursuant to which it has guaranteed the payment and performance of the
obligations of each Borrower under the Credit Agreement and the other Loan
Documents; and


WHEREAS, the Company and the respective Loan Parties that are parties thereto
have entered into the Security Agreement and other Security Instruments,
securing the Obligations under the Credit Agreement and other Loan Documents;
and


WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend certain provisions of the Credit Agreement and the Security Agreement as
set forth





--------------------------------------------------------------------------------



below, and the Administrative Agent and the Lenders signatory hereto are willing
to effect such amendment on the terms and conditions contained in this
Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:
(a)The definition of “Used Vehicle Borrowing Base” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
“Used Vehicle Borrowing Base” means, as of any date of calculation, 85% of the
Net Book Value of Eligible Used Vehicle Inventory; provided, however, that for
the period commencing on the Amendment No. 1 Effective Date through that day
which is ninety (90) days following the Amendment No. 1 Effective Date, the
“Used Vehicle Borrower Base” shall mean, as of any date of calculation during
such period, 95% of the Net Book Value of Eligible Used Vehicle Inventory.
(b)The definitions below are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
“Amendment No. 1 Effective Date” means March 31, 2020.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
(c)Section 2.11(a)(iii)(A) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
(iii)(A)
(X) The New Vehicle Borrowers (jointly and severally) shall pay in full an
amount equal to the New Vehicle Floorplan Loan with respect to any New Vehicle
(including without limitation, any New Vehicles that are dealer trades, Rental
Vehicles, Demonstrators, and Service Loaner Vehicles) that has been sold or
leased (other than the ordinary course lease of a Rental Vehicle) by any New
Vehicle Borrower: (A) (1) with respect to New Vehicles (other than Fleet
Vehicles), the earliest to occur of (x) fifteen (15) days after such sale or
lease thereof or (y) with respect any New Vehicle for which cash has been
received upon such sale or lease thereof, within five (5) days of the receipt of
such cash, and (2) with respect to Fleet Vehicles, upon the earliest to occur of
(aa) thirty (30) days after the
        2

--------------------------------------------------------------------------------



date of such sale or lease (other than the ordinary course lease of a Rental
Vehicle) and (bb) two (2) Business Days following receipt of proceeds from such
sale or lease thereof.
(Y) With respect to each New Vehicle that has not been sold, the New Vehicle
Borrowers (jointly and severally) shall pay in full an amount equal to (i) in
the case of any such New Vehicle held as Inventory, beginning 12 months after
the date such New Vehicle is Deemed Floored, monthly payments of 10% of the
original amount of the New Vehicle Floorplan Loan relating to such New Vehicle
(each such required payment, an “NV Monthly Curtailment Payment”), with the
final payment for all amounts then outstanding under such New Vehicle Floorplan
Loan due 15 months after the date such New Vehicle is Deemed Floored (each such
required payment, an “NV Final Curtailment Payment”), and (ii) in the case of
each Demonstrator, Rental Vehicle, Service Loaner Vehicle and other mileaged
Vehicle, beginning the date such New Vehicle is Deemed Floored, monthly payments
of 2% of the original amount of the New Vehicle Floorplan Loan relating to such
New Vehicle (each such required payment, a “Mileaged Monthly Curtailment
Payment”), with the final payment for all amounts then outstanding under such
New Vehicle Floorplan Loan due 24 months after the date such New Vehicle is
Deemed Floored (each such required payment, a “Mileaged Final Curtailment
Payment”);
provided that, payments which are required to be made under this clause (Y) with
respect to the period from March 1, 2020 through May 31, 2020 (and are required
to be made on the Interest Payments Dates for April, 2020, May, 2020 and June,
2020) shall (1) with respect to NV Monthly Curtailment Payments and Mileaged
Monthly Curtailment Payments, be temporarily waived for such period and such
payment requirements will resume without waiver on the Interest Payment Date for
July, 2020 (with respect to the month of June 2020) and thereafter shall
continue to be due and payable as described in this Section and (2) with respect
to NV Final Curtailment Payments and Mileaged Final Curtailment Payments, be
deferred for ninety (90) days and such payment requirements will resume without
deferral on the Interest Payment Date for July, 2020 (with respect to the month
of June 2020) and thereafter shall continue to be due and payable as described
in this Section. By way of example, an NV Final Curtailment Payment which would
have come due during the month of May 2020 shall be deferred until August 2020
(and paid on the Interest Payment Date for September 2020) but an NV Final
Curtailment Payment which comes due during the month of June 2020 shall not be
deferred and shall be paid on the Interest Payment Date for July 2020.
        3

--------------------------------------------------------------------------------



(Z) Upon the funding thereof, any New Vehicle Floorplan Overdraft shall be due
and payable in full by the New Vehicle Borrowers on the next following Business
Day.
(d)The first sentence of Section 2.18 of the Credit Agreement is hereby amended
to add the following at the end thereof:
and (x) upon the reasonable request of any Lender made at least ten (10) days
prior to the Increase Effective Date, the Company shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least five (5) Business Days prior
to the Increase Effective Date and (y) at least ten (10) days prior to the
Increase Effective Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Lender that so requests, a Beneficial Ownership Certification in relation
to such Loan Party.
(e)Section 5.15 of the Credit Agreement is hereby amended to add the following
at the end thereof:
As of the Amendment No. 1 Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects.
(f)Section 6.02(j) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows
(j) promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation; and
(g)The following Section 10.21 is hereby added to the Credit Agreement:
10.21 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”)
        4

--------------------------------------------------------------------------------



in respect of such Supported QFC and QFC Credit Support (with the provisions
below applicable notwithstanding that the Loan Documents and any Supported QFC
may in fact be stated to be governed by the laws of the State of New York and/or
of the United States or any other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 10.21, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
        5

--------------------------------------------------------------------------------



1.Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement herein provided shall become effective as of the Effective Date
at the time when each of the following conditions has been satisfied:
(a)the Administrative Agent shall have received counterparts of this Agreement,
duly executed by each Borrower, Bank of America, as Administrative Agent, New
Vehicle Swing Line Lender and Used Vehicle Swing Line Lender, each Guarantor and
each Lender;
(b)Upon the reasonable request of any Lender made at least ten (10) days prior
to the date hereof, the Company shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five (5) Business Days prior to the date
hereof and (ii) at least ten (10) days prior to the date hereof, any Loan Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall have delivered, to each Lender that so requests, a Beneficial
Ownership Certification in relation to such Loan Party.
(c)all fees and expenses payable to the Administrative Agent, the Arranger and
the Lenders (including the fees and expenses of counsel to the Administrative
Agent) to the extent invoiced on or prior to the date hereof shall have been
paid in full (without prejudice to final settling of accounts for such fees and
expenses).
2.Consent of the Loan Parties. The Company hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Company Guaranty (including without limitation the continuation
of the Company’s payment and performance obligations thereunder upon and after
the effectiveness of this Agreement and the amendments contemplated hereby) and
the enforceability of the Company Guaranty against the Company in accordance
with its terms. Each Subsidiary Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Subsidiary Guaranty (including without limitation the
continuation of such Subsidiary Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Agreement and the amendments
contemplated hereby) and the enforceability of such Subsidiary Guaranty against
such Subsidiary Guarantor in accordance with its terms. Each Loan Party hereby
consents, acknowledges and agrees to the amendments set forth herein and hereby
confirms and ratifies in all respects each Security Instrument to which such
Loan Party is a party (including without limitation the continuation of the
perfection and priority of each Lien thereunder upon and after the effectiveness
of this Agreement and the amendments contemplated hereby) and the enforceability
of such Security Instrument against such Loan Party in accordance with its
terms.
3.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, each Loan Party represents and
warrants to the Administrative Agent and the Lenders as follows:
        6

--------------------------------------------------------------------------------



(a)The representations and warranties made by each Loan Party in Article V of
the Credit Agreement and in each of the other Loan Documents to which such Loan
Party is a party are true and correct on and as of the date hereof, both before
and after giving effect to this Agreement, in each case except to the extent
that such representations and warranties expressly relate to an earlier date in
which case they are true and correct as of such earlier date, and except that
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement will be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Credit Agreement;
(b)The Persons appearing as Subsidiary Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Subsidiary Guarantors
pursuant to the terms of the Credit Agreement and the other Loan Documents,
including without limitation all Persons who became Subsidiaries or were
otherwise required to become Subsidiary Guarantors after the Closing Date, and
each of such Persons has become and remains a party to a Subsidiary Guaranty as
a guarantor thereunder;
(c)This Agreement has been duly authorized, executed and delivered by the
Company and each of the other Loan Parties party hereto and constitutes a legal,
valid and binding obligation of each such party, except as may be limited by
general principles of equity or by the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally; and
(d)No Default or Event of Default has occurred and is continuing.
4.Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
5.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
6.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed
        7

--------------------------------------------------------------------------------



counterpart of a signature page of this Agreement by telecopy or electronic
delivery (including by .pdf) shall be effective as delivery of a manually
executed counterpart of this Agreement.
7.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of North Carolina applicable
to contracts executed and to be performed entirely within such State, and shall
be further subject to the provisions of Section 10.14 of the Credit Agreement.
8.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
9.References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, modified, supplemented, restated, or amended and restated from time to
time. All references in any of the Loan Documents to the “Security Agreement”
shall mean the Security Agreement, as amended hereby and as further amended,
modified, supplemented, restated, or amended and restated from time to time.
10.Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Company, each of the other Loan Parties, the Administrative
Agent, the Lenders, and their respective successors, legal representatives, and
assignees to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
11.Loan Document. This Agreement shall be deemed to be a “Loan Document” under
and as defined in the Credit Agreement, for all purposes.
[Signature pages follow.]




        8


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
COMPANY:
SONIC AUTOMOTIVE, INC.
By: /s/ Heath R. Byrd    
Typed Name: Heath R. Byrd   
Typed Title: Executive Vice President and
Chief Financial Officer   




NEW VEHICLE BORROWERS:
ARNGAR, INC.
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
KRAMER MOTORS INCORPORATED
PHILPOTT MOTORS, LTD.
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI CLEVELAND N, LLC
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS VWK, LLC
SAI DS, LLC
SAI FORT MYERS H, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI S ATLANTA JLR LLC
SAI TYSONS CORNER H, LLC
By: /s/ Heath R. Byrd    
Typed Name: Heath R. Byrd   
Typed Title: Executive Vice President and
Chief Financial Officer   


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



NEW VEHICLE BORROWERS, continued:
SANTA CLARA IMPORTED CARS, INC.
SONIC – CADILLAC D, L.P.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, L.P.
SONIC – LUTE RILEY, L.P.
SONIC – NEWSOME CHEVROLET WORLD, INC.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–CAPITOL IMPORTS, INC.
SONIC–HARBOR CITY H, INC.
SONIC–VOLVO LV, LLC
STEVENS CREEK CADILLAC, INC.
WINDWARD, INC.
By: /s/ Heath R. Byrd    
Typed Name: Heath R. Byrd   
Typed Title: Executive Vice President and
Chief Financial Officer   






AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS:
AM GA, LLC
ARNGAR, INC.
ECHOPARK NC, LLC
ECHOPARK SC, LLC
ECHOPARK TX, LLC
FAA CONCORD H, INC.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA SERRAMONTE H, INC.
FRANCISCAN MOTORS, INC.
KRAMER MOTORS INCORPORATED
PHILPOTT MOTORS, LTD.
SAI AM FLORIDA, LLC
SAI CHAMBLEE V, LLC
SAI CHATTANOOGA N, LLC
SAI CLEVELAND N, LLC
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS VWK, LLC
SAI DS, LLC
SAI FORT MYERS H, LLC
SAI IRONDALE IMPORTS, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE MOTORS, LLC
SAI ORLANDO CS, LLC
SAI PENSACOLA A, LLC
SAI ROARING FORK LR, INC.
SAI ROCKVILLE IMPORTS, LLC
SAI TYSONS CORNER H, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC – CADILLAC D, L.P.
SONIC – LAS VEGAS C WEST, LLC
SONIC – LS CHEVROLET, L.P.
SONIC – LUTE RILEY, L.P.
By: /s/ Heath R. Byrd    
Typed Name: Heath R. Byrd   
Typed Title: Executive Vice President and
Chief Financial Officer   


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



SUBSIDIARY GUARANTORS, continued:
SONIC – NEWSOME CHEVROLET WORLD, INC.
SONIC – SHOTTENKIRK, INC.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE – 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE-9103 E. INDEPENDENCE, NC, LLC
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
SONIC-2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC–BUENA PARK H, INC.
SONIC–CAPITOL IMPORTS, INC.
SONIC–HARBOR CITY H, INC.
SONIC–VOLVO LV, LLC
STEVENS CREEK CADILLAC, INC.
TT DENVER, LLC
WINDWARD, INC.
By: /s/ Heath R. Byrd    
Typed Name: Heath R. Byrd   
Typed Title: Executive Vice President and
Chief Financial Officer   
AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page


--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Denise Jones     
Typed Name: Denise Jones    
Typed Title: Vice President    






BANK OF AMERICA, N.A.,
as Revolving Administrative Agent
(in its capacity as collateral agent for the Secured Parties under the Loan
Documents)
By: /s/ Denise Jones     
Typed Name: Denise Jones    
Typed Title: Vice President    








AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



LENDERS:


BANK OF AMERICA, N.A., as a Lender, New Vehicle Swing Line Lender and Used
Vehicle Swing Line Lender
By: /s/ David T. Smith    
Typed Name: David T. Smith    
Typed Title: Senior Vice President   





AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as a Lender
By: /s/ Adam Sigman     
Typed Name: Adam Sigman    
Typed Title: Executive Director   




AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender
By: /s/ Katherine Taylor    
Typed Name: Katherine Taylor   
Typed Title: Vice President    


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



MERCEDES-BENZ FINANCIAL SERVICES USA LLC, as a Lender
By: /s/ Michele Nowak    
Typed Name: Michele Nowak   
Typed Title: Credit Director, National Accounts 


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Jeffrey Bullard     
Typed Name: Jeffrey Bullard    
Typed Title: Senior Vice President   


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



COMERICA BANK, as a Lender
By: /s/ Coby McGee     
Typed Name: Coby McGee    
Typed Title: Portfolio Manager   


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



CAPITAL ONE, N.A., as a Lender
By: /s/ Jeff Edge     
Typed Name: Jeff Edge    
Typed Title: Senior Vice President   


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



AMERICAN HONDA FINANCE CORPORATION, as a Lender
By: /s/ John M. Johnston    
Typed Name: John M. Johnston   
Typed Title: Senior Manager    


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



MASSMUTUAL ASSET FINANCE LLC, as a Lender
By: /s/ Donald Buttler     
Typed Name: Donald Buttler    
Typed Title: Senior Vice President   


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Larry Jackson     
Typed Name: Larry Jackson    
Typed Title: Vice President    


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



TD BANK, N.A., as a Lender
By: /s/ Judy C. Johnson    
Typed Name: Judy C. Johnson   
Typed Title: VP Market Credit Manager, Major Accounts  


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



TOYOTA MOTOR CREDIT CORPORATION, as a Lender
By: /s/ Gerald Jules     
Typed Name: Gerald Jules    
Typed Title: National Manager, National Accounts 


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

--------------------------------------------------------------------------------



VW CREDIT, INC., as a Lender
By: /s/ Robb Nerdin     
Typed Name: Robb Nerdin    
Typed Title: Senior Manager Commercial Credit 


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED
SYNDICATED NEW AND USED VEHICLE FLOORPLAN CREDIT AGREEMENT
(Sonic Automotive, Inc.)
Signature Page